1
2
3
                                                                   JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   Shafique Patel,                              Case No. EDCV 17-1925-MWF-(SPx)

12                      Plaintiff,                The Honorable Michael W. Fitzgerald,
13                                                United States District Judge
           v.
14                                                JUDGMENT AFTER TRIAL
15   Corporal Michael Curtis,
16
                        Defendant.
17
18
19         This action came on regularly for jury trial between January 7, 2020 and
20   January 16, 2020, in Courtroom 5A of this United States District Court. Plaintiff
21   Shafique Patel was represented by Kevin Cortright and Sunny Delitala of the Law
22   Offices of Kevin Cortright. Defendant Corporal Michael Curtis was represented
23   by Bruce Emery Disenhouse of Disenhouse Law APC. All claims other than
24   Shafique Patel’s claim for excessive force against Corporal Michal Curtis pursuant
25   to 42 U.S.C. § 1983 were dismissed prior to trial.
26         A jury of seven persons was regularly empaneled and sworn. Witnesses
27   were sworn and testified and exhibits were admitted into evidence. After hearing
28   the evidence and arguments of counsel, the jury was duly instructed by the Court
                                              1
1    and the cause was submitted to the jury. The jury deliberated and thereafter
2    returned a verdict as follows:
3
4    Excessive Force
5
6           Question 1: Did Corporal Michael Curtis use excessive force against
7    Shafique Patel?
8           Yes x              No ___
9    If you answered “Yes”, please continue to Question 2. If you answered “No”,
10   please skip the remaining questions, sign and date the form on page 3.
11
12   Causation
13
14          Question 2: Were the injuries to Shafique Patel caused by the excessive
15   force used by Corporal Michael Curtis? (“Caused” is defined in Instruction No.
16   17.)
17          Yes x              No ___
18   If you answered “Yes”, please answer Question 3 and do not answer Question 4.
19   If you answered “No”, please answer Question 4 and do not answer Question 3.
20
21   Damages
22
23          Question 3: What are Shafique Patel’s damages?
24          Medical Expenses: $17,000 (as agreed by the parties)
25          Pain and suffering (as defined in Instruction No. 18): $100,000
26   Please answer Question 5.
27
28
                                              2
1          Question 4: What are Shafique Patel’s nominal damages, which can be no
2    more than $1?
3          $
4    Please answer Question 5.
5
6          Question 5: Did Corporal Michael Curtis act with malice, oppression, or in
7    reckless disregard of Shafique Patel’s rights?
8          Yes ___             No x
9
10         Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
11   Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
12   final judgment in this action in favor of Plaintiff be entered as follows:
13         1. As to Plaintiff’s claim for relief for excessive force in violation of 42
14             U.S.C. § 1983: Judgment is entered in favor of Plaintiff Shafique Patel
15             and against Defendant Corporal Michael Curtis as follows: $117,000.
16         2. As the prevailing party, Plaintiff Shafique Patel may file an application to
17             recover his reasonable costs and attorneys’ fees in accordance with 42
18             U.S.C. § 1988(b).
19
20   Dated: February 18, 2020                ______________________________
                                             MICHAEL W. FITZGERALD
21                                           United States District Judge
22
23
24
25
26
27
28
                                                3
